Name: Commission Regulation (EC) No 1553/2004 of 31 August 2004 amending Council Regulation (EC) No 1362/2000 as regards the opening and management of tariff quotas for certain products originating in Mexico
 Type: Regulation
 Subject Matter: international trade;  plant product;  America;  foodstuff;  processed agricultural produce;  tariff policy
 Date Published: nan

 1.9.2004 EN Official Journal of the European Union L 282/3 COMMISSION REGULATION (EC) No 1553/2004 of 31 August 2004 amending Council Regulation (EC) No 1362/2000 as regards the opening and management of tariff quotas for certain products originating in Mexico THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1362/2000 of 29 June 2000 implementing for the Community the tariff provisions of Decision No 2/2000 of the Joint Council under the Interim Agreement on trade and trade-related matters between the European Community and the United Mexican States (1), and in particular Article 4 thereof, Whereas: (1) Regulation (EC) No 1362/2000 implements for the Community the tariff provisions set out in Decision No 2/2000 of the EU-Mexico Joint Council (2). (2) The EU-Mexico Joint Council has decided, by its Decision No 3/2004 of 29 July 2004 introducing tariff quotas for certain products originating in Mexico (3) and listed in Annex I to Decision No 2/2000 of the EU-Mexico Joint Council, to open a transitional tariff quota for bananas which will cease to apply when replaced by a tariff-only regime and a tariff quota for certain pectic substances. Those tariff quotas should be opened. (3) In order to avoid any discrimination between Mexico and other exporting countries having access to Community tariff quotas for bananas pursuant to Commission Regulation (EC) No 896/2001 of 7 May 2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community (4), the tariff quotas for bananas pursuant to this Regulation should be considered initially as non-critical within the meaning of Article 308c of Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (5) when they are managed under the system laid down in Article 308a of that Regulation and Article 308c(2) and (3) of that Regulation should not apply. (4) Pursuant to Article 17 of Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (6) the import of bananas into the Community is subject to the submission of an import licence. This requirement is unnecessary as regards the fresh bananas covered by this Regulation, since the first come, first served management system as laid down in Article 308a of Regulation (EC) No 2454/93 provides equivalent information to that obtained on an import licence. (5) Management of the tariff quotas for egg products (under order numbers 09.1832 and 09.1869) requires a coefficient to be applied to the net weight of the goods declared to customs. With a view to improving the efficiency of managing the tariff quotas in question, a separate order number should be created for each group of products having a single coefficient. (6) Regulation (EC) No 1362/2000 should therefore be amended accordingly. (7) Since Decision No 3/2004 of the EU-Mexico Joint Council of 29 July 2004 enters into force on 1 May 2004 this Regulation should be applicable from the same date. (8) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1362/2000 is amended as follows: 1. Article 2 is amended as follows: (a) paragraph 2 is replaced by the following: 2. These tariff quotas shall be managed in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. However, Article 308c(2) and (3) shall not apply to the tariff quota at order No 09.1871 in the Annex. (b) the following paragraph 3 a is inserted: 3 a. With respect to products of CN code 0803 00 19 the presentation of an import licence as regards fresh bananas originating in Mexico shall not be required. (c) the following paragraphs 5 a and 5 b are inserted: 5 a. The customs duty applicable to products of CN code 1302 20 10 within the tariff quota at order No 09.1873 in the Annex shall be 2 %. 5 b. The customs duty applicable to products of CN code 0803 00 19 within the tariff quota at order No 09.1871 in the Annex shall be EUR 75 /tonne. 2. The Annex is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Except for point 2 of the Annex, it shall apply from 1 May 2004. Point 2 of the Annex shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 2004. For the Commission Frederik BOLKESTEIN Member of the Commission (1) OJ L 157, 30.6.2000, p. 1. Regulation as amended by Commission Regulation (EC) No 875/2004 (OJ L 162, 30.4.2004, p. 51). (2) OJ L 157, 30.6.2000, p. 10. (3) Not yet published in the Official Journal. (4) OJ L 126, 8.5.2001, p. 6. Regulation as last amended by Regulation (EC) No 838/2004 (OJ L 127, 29.4.2004, p. 52). (5) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2286/2003 (OJ L 343, 31.12.2003, p. 1). (6) OJ L 47, 25.2.1993, p. 1. Regulation as last amended by the Act of Accession of 2003. ANNEX Amendments to the Annex to Council Regulation (EC) No 1362/2000 1. The following rows are inserted in the table: 09.1871 (1) 0803 00 19 Bananas, fresh (excluding plantains) 2 000 tonnes Fixed duty to be applied 09.1873 ex 1302 20 10 Dry pectic substances, pectinates and pectates in powder form 250 tonnes Fixed duty to be applied 2. The rows in the table with respect to order numbers 09.1832 and 09.1869 are replaced by the following: 09.1832 0408 11 80 0408 19 81 0408 19 89 0408 91 80 0408 99 80  Egg yolks, Birds eggs not in shell: 1 000 tonnes (2) 50 MFN or 50 GSP (2) 09.1875 0408 11 80  Egg yolks, dried 50 MFN or 50 GSP (2) 09.1877 0408 19 81  Egg yolks, liquid 50 MFN or 50 GSP (2) 0408 19 89  Egg yolks, other 09.1879 0408 91 80  Birds' eggs, not in shell, dried 50 MFN or 50 GSP (2) 09.1881 0408 99 80  Birds' eggs, not in shell, other 50 MFN or 50 GSP (2) 09.1869 3502 11 90 3502 19 90  Egg albumin: 3 000 tonnes (2) 100 09.1883 ex 3502 11 90  dried (crystals) 100 09.1885 ex 3502 11 90  dried (other) 100 09.1887 3502 19 90  other than dried 100 (1) This tariff quota will cease to apply when the current WTO quotas for bananas of CN code 0803 00 19 are replaced by a tariff-only regime. (2) Shell egg equivalent. To be converted in accordance with the rates fixed in Annex 69 to Regulation (EEC) No 2454/93.